The trial court correctly ruled that the cross-bill was substantially defective by reason of its failure to show that the cross-complainant — the judgment debtor — had a good and meritorious defense to the action. This requirement is thoroughly and soundly established by our decisions, and can no longer be a subject of controversy. Dunklin v. Wilson,64 Ala. 162, 168; McAdams v. Windham, 191 Ala. 287, 68 So. 51; Reed v. Hammond, 196 Ala. 302, 71 So. 692; Ingram v. Ala. Power Co., 201 Ala. 13 [5], 75 So. 304; Prudential, etc., Co. v. Kerr, 202 Ala. 259, 80 So. 97, citing the cases. *Page 14 
The demurrer to the cross-bill was properly sustained, and the decree of the circuit court will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.